In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Yachnin, J.), entered March 9, 1992, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants’ motion for summary judgment was properly denied since the affirmation of the injured plaintiffs treating physician raised a triable issue of whether the plaintiff had sustained a serious injury within the meaning of Insurance Law § 5102 (d). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.